Citation Nr: 0944273	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-13 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disability, variously diagnosed as hiatal 
hernia, stomach blockage, spastic colitis, irritable bowel 
syndrome (IBS), gastroesophageal reflux disorder (GERD), and 
esophagitis.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) with the 
U.S. Air Force Reserve from December 1973 to May 1974, with 
additional periods of inactive duty for training (INACDUTRA) 
until 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The Veteran was afforded a 
Travel Board Hearing in September 2009.  At this hearing, the 
Veteran and the Board acknowledged that her many separate 
claims for variously diagnosed gastrointestinal disorders 
(some which had been developed not as a petition to reopen) 
were of overlapping symptomatology, and were thus 
consolidated together in order to most appropriately 
categorize the disability picture.  As the below decision 
grants the claim for service connection for a 
gastrointestinal disorder, with IBS and hiatal hernia as 
chief manifestation (the most current diagnoses attributable 
to service), such a consolidation is not prejudicial do the 
Veteran as it represents a full grant of the benefit sought 
on appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's original claims for service connection for 
were denied by an unappealed April 1975 RO decision, on the 
basis that the claimed conditions (at the time determined to 
pre-exist service) had not been aggravated in service.  
Subsequent September 1998 and November 1999 rating decisions 
concluded that new and material evidence had not been 
received to reopen the claims.   

2.  Evidence received since the last final decision of record 
relates specifically to unestablished facts necessary to 
substantiate the claims for service connection for a 
gastrointestinal disorder and chronic sinusitis; the 
additional evidence raises a reasonable possibility of 
substantiating the claims.  

3.  The competent medical evidence of record shows that the 
Veteran began to experience gastrointestinal symptoms while 
serving on ACDUTRA with the U.S. Air Force Reserve in 1974, 
with continual complaint (including surgical history) until 
the present; an undisputed private medical opinion has 
determined the condition to be IBS with hiatal hernia, and 
the condition has been linked to military ACDUTRA based on a 
comprehensive review of relevant service medical records.   

4.  The competent medical evidence of record shows that the 
Veteran began to experience upper respiratory/sinus problems 
while serving on ACDUTRA with the U.S. Air Force Reserve in 
1974, with continual complaint until the present; an 
undisputed private medical opinion has determined the 
condition to be chronic sinusitis, and the condition has been 
linked to military ACDUTRA based on a comprehensive review of 
relevant service medical records.   


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim for entitlement to service connection for a 
gastrointestinal disorder.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

2.  New and material evidence has been received to reopen a 
claim for entitlement to service connection for a chronic 
sinusitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

3.  Service connection for a gastrointestinal disorder, to 
include IBS with hiatal hernia, is warranted.  38 U.S.C.A. §§ 
101(24) 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).

4.  Service connection for chronic sinusitis, to include IBS 
with hiatal hernia, is warranted.  38 U.S.C.A. §§ 101(24) 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claims to reopen and allows claims of 
entitlement to service connection for gastrointestinal and 
sinus disorders.  Therefore, no further development is needed 
with respect to this appeal.


Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Legal Criteria-Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With a chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or injury 
incurred or aggravated while performing inactive duty 
training (INACDUTRA). 38 U.S.C.A. §§ 101(24), 106, 1110 (West 
2002). ACDUTRA includes full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 U.S.C.A. § 
101(22); 38 C.F.R. § 3.6(c)(1) (2009).  Active military, 
naval, or air service includes any period of ACDUTRA during 
which the individual concerned was disabled from a disease or 
injury incurred in the line of duty. 38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a).  Presumptive periods, under 38 C.F.R. §§ 
3.307 and 3.309, do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Analysis-New and Material Evidence

The Veteran was denied service connection for a 
gastrointestinal disability and sinusitis in a rating 
decision dated in April 1975, with the Veteran receiving 
notice of this in May 1975.  The denials were based on a 
conclusion by the RO that the disorders pre-existed service, 
and were not aggravated by military service.  The Veteran did 
not appeal, and the decision became final within a year of 
notification.  She subsequently attempted to reopen these 
claims on two occasions, and rating decisions dated in 
September 1998 and November 1999 denied the petitions to 
reopen, on the basis of no new and material evidence having 
been submitted to support her claims for service connection.  
In the current claims, she again asserts that new and 
material evidence does exist to warrant reopening, and that 
following this, service connection should be granted for a 
chronic gastrointestinal disability as well as sinusitis.  

Most significantly, the Veteran has submitted a detailed 
analysis of her claims by a Dr. L, a private physician with 
the Medical Associates of Westchester.  This doctor reviewed 
service treatment records from the Veteran's period of 
ACDUTRA with the U.S. Air Force Reserve, as well as during 
several periods of INACDUTRA.  He noted the clinical 
consultations occurring as early as January 1974, during the 
ACDUTRA period, and persisting through her release form 
ACDUTRA the following May.  In a summation paragraph, the 
physician noted that "it is quite clear that this woman was 
diagnosed as having irritable colon or irritable bowel, 
hiatal hernia, and sinusitis during the years of military 
service from 1973-1976."  He further noted that there was no 
evidence of a stomach blockage at that time, and that 
regarding the other gastrointestinal conditions and 
sinusitis, that the conditions "continue to plague [the 
Veteran] to this day."  

This opinion offers a positive nexus between a 
gastrointestinal disorder and chronic sinusitis and the 
period of military service that included her verified ACDUTRA 
between December 1973 and May 1974.  It is new, in that it 
was not of record at the time of the previous denial, and it 
is most certainly material, as it relates to an unestablished 
fact necessary to substantiate the underlying claim for 
service connection.  See 38 C.F.R. § 3.156.  As this is the 
case, the claims for service connection will be reopened and 
addressed on the merits.  

Analysis-Service Connection/Gastrointestinal Disorder and 
Chronic Sinusitis

The Veteran in this case has a lengthy history of 
gastrointestinal and upper respiratory complaints, with the 
earliest indications of the disorders occurring during her 
period of ACDUTRA in the U.S. Air Force Reserve.  
Specifically, January 1974 clinical notations indicate 
problems with "ENT complaints, reflux, and constipation."  
Following this initial assessment, the Veteran was assessed 
as having hiatal hernia, esophageal reflux, and inflammatory 
changes in the maxillary sinuses/sinusitis.  There are 
numerous reports of gastrointestinal and sinus procedures 
throughout the ACDUTRA period, dating from January through 
April 1974.  

Regarding current diagnoses, it is noted that the 
gastrointestinal disorder has been variously diagnosed over 
the course of the appeal; however, there have been fairly 
constant gastrointestinal complaints since the period of 
ACDUTRA in 1973 and 1974.  There are numerous reports, both 
private and from VA, which assess the Veteran as having both 
chronic sinusitis as well as a gastrointestinal disorder.  
Some specific examples include an August 2004 private medical 
opinion diagnosing chronic sinusitis, and most significantly, 
a private medical examiner's review dated in December 2005, 
where the Veteran was found to have a gastrointestinal 
disorder consisting of IBS (irritable bowel/colon) and hiatal 
hernia, as well as chronic sinusitis.  Thus, there is no 
debate that the claimed disorders are currently present.  

Indeed, the Veteran started to have post-service complaints 
in 1978, with a private medical opinion stating that 
gastrointestinal ailments were prohibiting the Veteran from 
finishing coursework in an education program.  October 1986 
clinical notes assessed allergic sinusitis, and in September 
1990, the Veteran required cholecystectomy surgery due to 
chronic gastrointestinal problems.  Essentially, there is a 
strong record of a continuity of symptomatology for both the 
sinus and gastrointestinal conditions.  This, however, is not 
the only evidence which favors the Veteran's contentions.  
Specifically, the same physician who posited the December 
2005 diagnoses, also linked these conditions with a first 
onset in military ACDUTRA.  That is, the examiner stated that 
"irritable bowel/irritable colon, hiatal hernia, and 
sinusitis" were present in service and that "they continue 
to plague [the Veteran] to this day."  This unequivocally 
supports the Veteran's assessment, is based on a review of 
the relevant service treatment records, and contains a very 
detailed rationale in support of the opinion.  

Essentially, the Board concludes that the current 
gastrointestinal disability, despite numerous different 
manifestations (including GERD, stomach blockage, and chronic 
gastritis), appears in its present form as a combination of 
IBS with hiatal hernia, and, the Veteran also experiences 
chronic sinusitis.  The conditions were manifest during 
ACDUTRA, and were clearly problematic during this service as 
numerous clinical visits were required to treat the 
conditions.  Moreover, the Veteran has had relatively 
constant treatment for the conditions since service, and a 
private medical examiner has concluded that the current 
conditions began during the period of ACDUTRA.  Given this, 
and the lack of any competent medical evidence to the 
contrary, the preponderance of the evidence is in the 
Veteran's favor, and the claims for service connection will 
be granted.  


ORDER

New and material evidence having been received, the claim for 
service connection for a gastrointestinal disorder is 
reopened.  

New and material evidence having been received, the claim for 
service connection for chronic sinusitis is reopened.  

Service connection for a gastrointestinal disorder, chiefly 
manifested as IBS with hiatal hernia, is granted.  

Service connection for chronic sinusitis is granted.  


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


